DETAILED ACTION
This office action is responsive to amendment filed on March 25, 2021 in this application Bregman, U.S. Patent Application No. 16/542,706 (Filed August 16, 2019) (“Bregman”).  Claims 1 – 20 were pending.  Claim 20 is cancelled.  Claims 1, 3, 5, 6, 8 – 15, 17, and 19 are amended.  Claims 21 and 22 are new.  Claims 1 – 19, 21, and 22 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
	With respect to Applicant’s argument on pgs. 9 – 10 of the Applicant’s Remarks (“Remarks”) stating that the current prior art references fail to teach “a source code manager, a code distribution manager, or a collaboration tool,” Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  Prior art reference Falko teaches the continuous integration continuous deployment system stores the code [code manager] and distributes the code [distribution manager].  Falko at col. 2 ll. 10 – 14 (code management and distribution). Collaboration may occur using the deployment system via software development actions such as between software developers and development managers.  Id. at col. 9 ll. 29 – 40.  Therefore, the prior art references teach the newly amended claims. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on March 25, 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Falko et al., United States Patent No. 10,303,586 (Patented May 28, 2019, filed July 2, 2018) (“Falko”), in view of Mills, United States Patent Application Publication No. 2017/0115976 (Published April 27, 2017, filed September 1, 2016) (“Mills”).

Claims 1, 10, and 19
Falko teaches the invention as claimed including a computing device comprising: a processor; and a memory device comprising instructions that are executable by the processor for causing the processor to: 
receive a software update… in response to receiving the software update, perform a software development action with respect to the software update by executing a software development component among a plurality of software development components configured to perform software development actions on the software update during a software development process, wherein the software development component includes a source code manager, a code distribution manager, or a collaboration tool; {A code update is received by a continuous integration continuous deployment system which stores the code [code manager], distributes the code [distribution manager], and executes a CICD pipeline of tests on the code update comprising a variety of tests performed in order based on “at least one predetermined testing parameter.”  Falko at col. 3 ll. 54 – 67 (receive code update for testing); id. at col. 2 ll. 10 – 14 (code management and distribution); id. at col. 5 ll. 25 – 49 (CICD system automatically performs a series of tests on the code); id. at col. 6 ll. 23 – 31 (at least one predetermined parameter is used to perform the testing). Collaboration may occur using the deployment system via software development actions such as between software developers and development managers.  Id. at col. 9 ll. 29 – 40.}
determine a status of the software update based on performance of the software development action, the status indicating whether the software development action succeeded or failed; and automatically cause a block to be added to the status chain at least in part by interfacing with the location, the block indicating the software development component and the status of the software update.   {Results of the tests are determined, stored Falko at col. 5 ll. 24 – 34 & Fig. 3A (test result blocks)l; id. at col. 7 ll. 9 – 17 & 43 – 54 (pass or failure display of test blocks); id. at col. 13 ll. 32 - 39 (store test results in remote database server).}
However, Falko does not explicitly teach the limitation:
and a reference to a location at which a status chain is to be stored; {Mills does teach this limitation.  Mills teaches that the method for a continuous integration continuous deployment pipeline, as taught by Falko may include where the CICD system uses a configuration file such as a pipeline job package payload to execute a multi-step CICD pipeline and store the test results from the various stages into a blockchain that was addressed in the pipeline job package.  Mills at Abstract, ¶¶ 0031 - 0033, & fig. 2; id. at ¶ 0034 (record test results to blockchain).
Falko and Mills are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of CICD, and both are trying to solve the problem of how to perform and record the testing process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for a continuous integration continuous deployment pipeline, as taught in Falko, with specifying the pipeline steps using a job package and saving results in a blockchain, as taught in Mills.  Mills teaches that scalable management is needed for testing in a cloud environment.  Id. at ¶ 0005.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for a continuous integration continuous deployment pipeline, as taught in Falko, with specifying the pipeline steps using a job package and saving results in a blockchain, as taught in Mills, for the 

Claim 2, 11, and 20
With respect to claims 2, 11, and 20 Falko and Mills teach the invention as claimed, including:
wherein the status chain comprises a sequence of blocks, and wherein each block is generated by a respective software development component among the plurality of software development components. Page 3of6{Results of the tests are determined, stored on a remote database server, and presented to the user in the form of sequential test result blocks.  Falko at col. 5 ll. 24 – 34 & Fig. 3A (test result blocks)l; id. at col. 7 ll. 9 – 17 & 43 – 54 (pass or failure display of test blocks); id. at col. 13 ll. 32 - 39 (store test results in remote database server).}

Claims 3 and 12
With respect to claims 3 and 12, Falko and Mills teach the invention as claimed, including:
wherein each block is generated in the sequence of blocks in an order in which the software update is received by each corresponding software-development component among the plurality of software development components.  {A code update is received by a continuous integration continuous deployment system which executes a CICD pipeline of tests in order on the update comprising a variety of tests performed in order based on “at least one predetermined testing parameter.”  Falko at col. 3 ll. 54 – 67 (receive code update for testing); id. id. at col. 6 ll. 23 – 31 (at least one predetermined parameter is used to perform the testing).}

Claims 4 and 13
With respect to claims 4 and 13, Falko and Mills teach the invention as claimed, including:
wherein the location is on another computing device that is remote from the computing device, and wherein the reference to the locationRH2019114919/23Atty Ref. No. 038753-1145262 Target filing date: August 17, 2019 comprises a uniform resource locator (URL) or an internet protocol (IP) address corresponding to the other computing device.  {The CICD system uses a configuration file such as a pipeline job package payload to execute a multi-step CICD pipeline and store the test results from the various stages into a blockchain that was addressed in the pipeline job package.  Mills at Abstract, ¶¶ 0031 - 0033, & fig. 2; id. at ¶ 0034 (record test results to blockchain).}

Claims 5 and 14
With respect to claims 5 and 14, Falko and Mills teach the invention as claimed, including:
wherein locations of the plurality of software development components and a predefined order in which the plurality of software development components are to perform the software development actions are specified in a configuration file.   {The CICD system uses a configuration file such as a pipeline job package payload to execute a multi-step CICD pipeline and store the test results from the various stages into a blockchain that was Mills at Abstract, ¶¶ 0031 - 0033, & fig. 2; id. at ¶ 0034 (record test results to blockchain).}

Claim 6 and 15
With respect to claims 6 and 15 Falko and Mills teach the invention as claimed, including:
receive a status request for the software update; obtain the status chain from the location; and generate a status report based on the status from each block in the status chain.   Page 3of6{Results of the tests are determined, stored on a remote database server, and presented to the user in the form of sequential test result blocks.  Falko at col. 5 ll. 24 – 34 & Fig. 3A (test result blocks)l; id. at col. 7 ll. 9 – 17 & 43 – 54 (pass or failure display of test blocks); id. at col. 13 ll. 32 - 39 (store test results in remote database server).}

Claim 7 and 16
With respect to claims 7 and 16 Falko and Mills teach the invention as claimed, including:
determine whether the software update has been processed by a plurality of required software- development components in order to determine a status of the software update with respect to the plurality of required software-development components.    Page 3of6{Results of the tests are determined, stored on a remote database server, and presented to the user in the form of sequential test result blocks.  Falko at col. 5 ll. 24 – 34 & Fig. 3A (test result blocks)l; id. at col. 7 ll. 9 – 17 & 43 – 54 (pass or failure display of test blocks); id. at col. 13 ll. 32 - 39 (store test results in remote database server).}

Claims 8 and 17
With respect to claims 8 and 17, Falko and Mills teach the invention as claimed, including:
wherein the plurality of required software development components are a proper subset of the plurality of software development components indicated in a configuration file, and wherein the plurality of required software-development components are flagged as required in the configuration file.  {The CICD system uses a flexible configuration file, such as a pipeline job package payload, to define a full pipeline multi-step CICD pipeline or a partial subset pipeline (such as a single job or sub task) and to execute and store the test results from the various stages into a blockchain that was addressed in the pipeline job package.  Mills at Abstract, ¶¶ 0031 - 0033, & fig. 2 (configuration file with multi-step full pipeline); id. at ¶ 0043 (ad-hoc partial pipeline); id. at ¶ 0034 (record test results to blockchain).}

Claims 9 and 18
With respect to claims 9 and 18, Falko and Mills teach the invention as claimed, including:
wherein the reference to the location is included in the configuration file.  {The CICD system uses a configuration file such as a pipeline job package payload to execute a multi-step CICD pipeline and store the test results from the various stages into a blockchain that was addressed in the pipeline job package.  Mills at Abstract, ¶¶ 0031 - 0033, & fig. 2; id. at ¶ 0034 (record test results to blockchain).

Claim 21
With respect to claim 21 Falko and Mills teach the invention as claimed, including:
wherein the memory device further comprises instructions that are executable by the processor for causing the processor to incorporate at least two blocks into the status chain, wherein a first block of the at least two blocks indicates a first status of the software update based on a first performance of the software development action with respect to the software update, and wherein a second block of the at least two blocks indicates a second status of the software update based on a second performance of the Page 6 of 10U.S. Appl. No. 16/542,706 Response to Non-Final Office Action of January 8, 2021software development action with respect to the software update, the second status being different from the first status.  Page 3of6{Results of the tests are determined, stored on a remote database server, and presented to the user in the form of multiple sequential test result blocks that indicate pass or failure.  Falko at col. 5 ll. 24 – 34 & Fig. 3A (test result blocks)l; id. at col. 7 ll. 9 – 17 & 43 – 54 (pass or failure display of test blocks); id. at col. 13 ll. 32 - 39 (store test results in remote database server).}

22 is rejected under 35 U.S.C. 103 as being unpatentable over Falko, in view of Mills and Vicente et al., United States Patent Application Publication No. 2017/0269921 (Published September 21, 2017, filed March 18, 2016) (“Vicente”).

Claim 22
With respect to claim 22 Falko and Mills teach the invention as claimed, however do not explicitly teach the limitations:
wherein the block further includes a date corresponding to the status of the software update.  Page 3of6{Vicente does teach this limitation.  Vicente teaches that the method for a continuous integration continuous deployment pipeline, as taught by Falko and Mills may include the date of one of the blocks in the pipeline.  Vicente at Abstract, fig. 3, ¶ 0049.
Falko, Mills, and Vicente are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of CICD, and both are trying to solve the problem of how to perform and record the testing process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method for a continuous integration continuous deployment pipeline, as taught in Falko and Mills, with include the date of one of the blocks in the pipeline, as taught in Vicente.  Mills teaches that scalable management is needed for testing in a cloud environment.  Id. at ¶ 0005.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method for a continuous integration continuous deployment pipeline, as taught in Falko and Mills, with include the date of one of the Vicente, for the purpose of using a known CICD data recording technology to improve a CICD data storage system.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./										March 27, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199